OPINION OF THE COURT
Per Curiam.
The respondent has submitted an affidavit dated March 5, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he has been charged in the petition and supplemental petition, inter alia, with the neglect of a criminal matter, the improper withdrawal from a criminal case without taking reasonable steps to avoid foreseeable prejudice to his client, the neglect of a civil appeal, failure to advise a client that his civil appeal had been dismissed, and failure during the period prior to his January 31, 1990, extended suspension date, to limit his work to the completion of six specific cases, as he had represented to the court.
The respondent acknowledges that he could not successfully defend himself on the merits against the charges filed against him, that his resignation is freely and voluntarily submitted, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the resignation of John J. Hayden, admitted under the name of John J. Hayden III, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, John J. Hayden is disbarred and his name is *80stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that John J. Hayden shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, John J. Hayden is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.